Case: 14-41033      Document: 00513079508         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41033
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 16, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

NAPOLEON DE JESUS VELASQUEZ-LOPEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-812-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Napoleon De Jesus
Velasquez-Lopez raises an argument that he concedes is foreclosed by United
States v. Morales-Mota, 704 F.3d 410, 412 (5th Cir. 2013), which rejected the
argument that the Texas offense of “burglary of a habitation” is broader than
the generic, contemporary definition of “burglary of a dwelling” under U.S.S.G.
§ 2L1.2(b)(1)(A)(ii) because it defines the “owner” of a habitation as a person


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41033    Document: 00513079508     Page: 2   Date Filed: 06/16/2015


                                 No. 14-41033

with a “greater right to possession of the property than the actor.” Accordingly,
the motion for summary disposition is GRANTED, and the judgment of the
district court is AFFIRMED.




                                       2